ORDERED that the motion of the Public Defender for leave to appeal the denial of the motion to be relieved as counsel for the juvenile-appellant is granted; and it is further
ORDERED that said juvenile-appellant J.R.S. be notified that he may, within 21 days of the filing date of this order, secure other counsel or elect to proceed pro se. Should the Juvenile fail to inform the Office of the Clerk of the Appellate Division within 21 days of his choice of action, appeal A-767-81T4 shall be dismissed without prejudice.
Jurisdiction is not retained.